 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     SARAH KAUFFMAN
 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11                                                  -o0O0o-

12
     SARAH KAUFFMAN,                                                No.    2:19-cv-00850-KJN
13

14                           Plaintiff,
                                                                    STIPULATION AND ORDER
15                                                                  FOR EXTENSION OF
                                                                    TIME TO FILE PLAINTIFF’S
16
          v.                                                        MOTION FOR SUMMARY
17   Andrew Saul,                                                   JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
              IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to December 17, 2019.
24
              This is a first extension based on plaintiff’s counsel having several other briefs already due
25
     and will mean the motion is filed approximately 85 days after the filing of the record.
26
     Dated:     November 18, 2019                                   /s/ Jesse S. Kaplan
27
                                                                    JESSE S. KAPLAN
28                                                                  Attorney for Plaintiff



                                               [Pleading Title] - 1
 1                                                                  McGREGOR W. SCOTT
                                                                    United States Attorney
 2
                                                                    DEBORAH LEE STACHEL
 3                                                                  Regional Counsel, Region IX
                                                                    Social Security Administration
 4

 5
     Dated: November 18, 2019                                        /s/ per e-mail authorization
 6                                                                  ELLINOR CODER
                                                                    Special Assistant U.S. Attorney
 7                                                                  Attorney for Defendant
 8

 9

10
                                                     ORDER
11

12
                For good cause shown on the basis of this stipulation, the requested extension of
13

14   plaintiff’s time to file a motion for summary judgment brief is extended to December 17, 2019.

15              SO ORDERED.
16

17   Dated: November 21, 2019
18

19   kauf.850

20

21

22

23

24

25

26

27

28



                                                [Pleading Title] - 2
